State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     520177
________________________________

In the Matter of WEAVER'S
   SANITATION,
                    Appellant,
      v

VILLAGE OF CHERRY VALLEY et al.,            MEMORANDUM AND ORDER
                    Respondents,
                    et al.,
                    Respondent.
________________________________


Calendar Date:   April 27, 2015

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                             __________


      The Ayers Law Firm PLLC, Palatine Bridge (Meghan M. Manion
of counsel), for appellant.

      Dennis B. Laughlin, Oneonta, for Village of Cherry Valley
and another, respondents.

                             __________


Lynch, J.

      Appeal from a judgment of the Supreme Court (Coccoma, J.),
entered July 16, 2014 in Otsego County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to nullify a determination of respondent Cherry
Valley Village Board of Trustees rejecting petitioner's bid for
performance of refuse removal on a public work project.

      In February 2014, respondent Village of Cherry Valley and
respondent Cherry Valley Village Board of Trustees (hereinafter
collectively referred to as respondents) sought bids for "Refuse,
Recycling Removal" in the Village for a period of one year
                               -2-                520177

beginning on June 1, 2014. Pursuant to the bid notice,
respondents requested bids for "door-to-door (curbside) pickup at
least once a week for regular garbage; at least once a month for
recyclables and larger items – on a specified day."1 In
response, petitioner submitted a bid "in the amount of [$]49,500
for the year." At its March 2014 meeting, the Village Board
reviewed the three bids that were submitted, rejected
petitioner's bid as incomplete, and awarded the contract to the
highest bidder. Petitioner commenced this proceeding to
challenge the award, and Supreme Court dismissed the petition,
prompting this appeal. We affirm.

      Generally, a municipality is required to award contracts
for public work to the lowest responsible bidder (see General
Municipal Law § 103; Matter of AAA Carting & Rubbish Removal,
Inc. v Town of Southeast, 17 NY3d 136, 142 [2011]). The
political subdivision retains the discretion to reject any or all
bids, and such "discretionary decision ought not to be disturbed
by the courts unless irrational, dishonest, or otherwise
unlawful" (Matter of Conduit & Found. Corp. v Metropolitan
Transp. Auth., 66 NY2d 144, 148-149 [1985]). As the rejected
bidder, petitioner bore the burden of demonstrating that the
Village Board's determination to reject its bid was irrational
(see Matter of E.W. Tompkins Co., Inc. v State Univ. of N.Y., 61
AD3d 1248, 1250 [2009], lv denied 13 NY3d 701 [2009]; Matter of
Adelaide Envtl. Health Assoc. v New York State Off. of Gen.
Servs., 248 AD2d 861, 862 [1998]).

      Here, the record indicates that respondents sought bids for
a contractor to remove refuse on at least a weekly basis and to
remove recyclables on at least a monthly basis. Review of the
minutes taken at the March 2014 meeting of the Village Board
confirms that three bids were submitted and petitioner's was the
only bid that did not distinguish between the two services nor




     1
        The actual bid specifications are not part of the record
before the Court.
                                 -3-                520177

did it specify how frequently the services would be provided.2
In contrast, the bid that was selected provided for weekly pickup
of refuse and recyclables, while the other rejected bid provided
for weekly refuse and monthly recyclable pickup. Although
petitioner claims that it was the incumbent provider and that it
had been selected in the past after submitting a similar or
identical lump-sum bid, no bidder "has a vested property interest
in a public work[] contract" (Matter of Conduit & Found. Corp. v
Metropolitan Transp. Auth., 66 NY2d at 148-149). Further, a
municipality is authorized to reject a low bid if it determines
that the bidder did not comply with the bid specifications (see
Matter of M.L. Caccamise Elec. Corp. v City of Rochester, 121
AD3d 1559, 1559-1560 [2014], lv denied 24 NY3d 912 [2015]; Matter
of K & M Turf Maintenance [Gallo], 166 AD2d 445, 447 [1990]).
Here, petitioner's response, at best, provided services at the
minimum requested by respondents. Because we are unable to
conclude that the Village Board's determination to choose the
more detailed bid that provided for more frequent pick-up of
recyclable materials was irrational, we find that Supreme Court
properly dismissed the petition (see Matter of Promissor, Inc. v
New York State Ins. Dept., 307 AD2d 460, 462 [2003]; Matter of
Donson Transp. Servs. v County of Broome, 257 AD2d 825, 826-827
[1999]; Matter of K & M Turf Maintenance [Gallo], 166 AD2d at
447).

      We have considered petitioner's remaining contentions and
find them to be without merit.

         McCarthy, J.P., Devine and Clark, JJ., concur.




     2
        Respondents' allegation in their answer that they were
not aware what petitioner's bid was actually submitted for is
belied by the record.
                        -4-                  520177

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court